Hon. J. M. Reiger       Opinion No. O-7124
County Attorney         Re: Constructionof Article 2753,
Stenhens COuntY         V.A.C.S., with reference to whether
Breckenridge,Texas      Veterans may be given preference in
                        the purchase of abandoned rural
                        school buildings of a common school
Dear Sir:               district
          Your request for opinion has been received and care-
fully consideredby this Department. We quote from your re-
quest as follows:
         “Article 2753 Texas School Law, ‘Sale
    of School Propertyt, states, ‘The Trustees of
    any school district, upon the order of the
    county trustees prescribingthe terms thereof’
    etc. We have a number of rural school build-
    ings not in use, which may be sold. Does the
    County Board of Education have the authority
    to limit the bidding on the buildings, in case
    they are sold, by public auction or sealed
    bids to veterans only?
         “Please let us have an opinion on this
    interpretationof that part of the law which
    says ‘prescribingthe terms thereof’, or
    whether it can be applied to limiting the sale
    of the abandoned rural school buildings to
    service men.”
          Article 2753, Vernon’s AnnotatedTexas Civil Stat-
utes, reads as follows:
          “The trustees of any school district,upon
     the order of the county trustees prescribing
     the terms thereof, when deemed advisable,may
     make sale of any property belonging to said
     school district, and apply the proceeds to the
     purchase of necessary grounds,.orto the build-
     ing or repairing of school houses, or place the
     proceeds to the credit of the available school
     fund of the district.N
Hon. J. M. Beiger - Page 2


          Article 2753, supra relates only to common school
districts and does not apply $0 independent school districts.
See Opinion No. o-6554 of this department,a copy of which
is enclosed herewith. Said opinion No. o-6554 also holds that
sales of independentschool district property may be made at
either private or public sale.
          The discretion and powers of school trustees must
be exercised so as to best serve the interests of the public.
Union Independent School District V. Sawyer, 259 S. W. 637.
However, in the absence of a showing of aorruption,fraud or
bad faith the discretion of school trusteeswill not be re-
viewed. Aavis vs. Hemphill, 243 S. W. 691.
          The courts will not interferewith boards of educa-
tion in carrying out the powers and duties required of them by
law unless there has been a clear abuse of discretion or a
violation of law; unwarranted interferencewould be to substi-
tute the discretion of the courts for that of the boards. 37
Texas Jurisprudence,p. 942.
          Many federal and state laws alike make preferences in
favor of veterans who have rendered services to their country,
however, Article 2753, supra, does not make any such preferences,
and it is, therefore, our opinion that Article 2753, supra, does
not authorize the limitation of bidding on school property to
veterans only as outlined in your letter.
          However, we wish to point out that Article 2753, supra,
does not require a public sale of such property and it is our
opinion that the Board would clearly have the authority to make
a valid sale of said property to a veteran, or to any other
person for that matter, at private sala so long as the sale was
regular, fairly made and for the best p&e obtainable. Any per-
son desiring to attack such a sale would have the burden of show-
ing wherein the Board had abused its discretion in the matter.
APPROVED MAR 22, 1946              Very truly yours
/s/ Grover Sellers
ATTORNEY CJENERALOF TEXAS          ATTORNEX GENERAL OF TEXAS
APPROVED: OPINION COMMITTEE        By /s/ Wm. J. Fanning
BY:      BWB, Chairman             Wm. J. Fanning, Assistant
WJF:BT:wb